—Appeal from a decision of the Workers’ Compensation Board, filed March 11, 1977, which found that subsequent to February 7, 1974 claimant suffered a 50% reduction in earning capacity. Claimant, a 53-year-old nurse’s aide, was injured while lifting a patient. The patient’s knee struck her abdomen causing her to involuntarily void urine. The unanimous medical opinion is that she suffered a rectocele and cystocele (i.e., hernias in which the rectum and bladder protrude into the vaginal space). The doctors agree that these herniated structures prevent her from heavy lifting. The board affirmed the referee’s finding that claimant suffers a 50% permanent partial disability caused by the work-related accident. The carrier, which put in no medical proof to contradict the claimant’s position, argues that claimant had pre-existing back problems (caused by a noncompensable auto accident) which contribute to claimant’s present disability. The carrier had ample opportunity to support its view that part of the 50% disability is attributable to noncompensable causes. The board’s finding that the hernias caused a 50% disability is factual and should be affirmed. Decision affirmed, with costs to respondents filing briefs against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Sweeney and Larkin, JJ., concur; Main J., not taking part.